Citation Nr: 0426506	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  00-09 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to 
September 5, 2000, for the service connected sarcoidosis.  

2.  Entitlement to an effective date earlier than September 
5, 2000, for the award of a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from May 1984 to August 1988.

This appeal is from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran claimed entitlement to an increased rating for 
service-connected sarcoidosis in April 1999.  In January 
2002, while his appeal was pending, the VA granted a 60 
percent rating for sarcoidosis, effective September 5, 2000, 
and a TDIU, effective from the same date.

The Board last remanded this matter in April 2004.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal.  


FINDINGS OF FACT

1.  Prior to September 5, 2000, the service-connected 
sarcoidosis was asymptomatic.  

2.  The veteran's claim for a total rating based on 
individual unemployability due to service-connected 
disability was received on March 5, 2001.  

3.  It is factually ascertainable that the veteran's service-
connected sarcoidosis increased in severity, or caused him to 
be unemployable, on September 5, 2000.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
sarcoidosis prior to September 5, 2000, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, Part 4, 4.97, Diagnostic Code 6846 (2003).  

2.  The criteria for an effective date earlier than September 
5, 2000, for the award of TDIU for a total rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
3.340, 3.341, 3.3400(o)(1)(2), 4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  A Rating In Excess of 30 Percent Prior to September 5, 
2000, For Sarcoidosis  

The veteran's claim for an increased evaluation for the 
service-connected sarcoidosis was received on April 26, 1999.  
In the October 1999 rating decision the RO continued the 30 
percent evaluation for sarcoidosis.  The veteran appealed.  
In January 2002 the rating for sarcoidosis was increased to 
60 percent effective September 5, 2000.  

The effective date of an award of disability compensation 
based on a claim for increase will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. §3.400.  

Sarcoidosis is rated under 38 C.F.R. § 4.97, Diagnostic Code 
6846, which provides for a 30 percent rating where the 
sarcoidosis is productive of pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  Pulmonary involvement 
requiring systemic high dose (therapeutic) corticosteroids 
for control warrants a 60 percent evaluation.  Cor pulmonale 
or cardiac involvement with congestive heart failure or 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment warrants a 100 percent 
evaluation.  

The issue before the Board is whether the veteran's service 
connected sarcoidosis was manifested by pulmonary involvement 
requiring systemic high dose (therapeutic) corticosteroids 
for control prior to September 5, 2000, the effective date of 
the increase to 60 percent.  The focus of the Board's review 
at this time is whether it is factually ascertainable that 
the veteran experienced an increase in his service-connected 
disability prior to September 5, 2000.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992); see also Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997), holding that 38 
U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase).  Therefore, in order to be assigned an 
effective date prior to September 5, 2000, for increased 
evaluation for the veteran's service-connected sarcoidosis it 
must be factually ascertainable that the veteran's service-
connected disability underwent an increase prior to September 
5, 2000.  In determining whether or not an increase was 
factually ascertainable prior to September 5, 2000, the Board 
will review the entirety of the evidence of record.  See 
Hazon v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 
Vet. App. 442 (1999).

VA outpatient treatment record dated December 1998 provided 
that the impressions were sarcoidsis, continue artificial 
tears and glaucoma.  The July 1999 pulmonary function test 
revealed normal findings except for mild decrease of Dsb.  
The chest x-ray revealed prominent left hilum compatible with 
sarcoidosis.  The electrocardiogram revealed minimal voltage 
criteria for left ventricular hypertrophy.  The diagnoses 
included pulmonary sarcoidosis, asymptomatic.  

At the July 1999 VA respiratory examination the veteran 
denied any fever but had occasional night sweats.  He had 
gained about 20 pounds in the last year.  The veteran used 
one kind of inhaler, 2 puffs, name was unknown.  On physical 
examination his lungs were clear to auscultation.  His heart 
rate was regular without murmur.  There was no pulmonary 
hypertension, right ventricular hypertrophy, cor pulmale or 
congestive heart failure.  There were no residuals of 
pulmonary embolism.  There was no respiratory failure.  There 
was no evidence of chronic pulmonary thromboembolism.  There 
was no ankylosing spondylitis, restriction of the chest 
excursion or dyspena on minimal exertion.  The pulmonary 
function test revealed normal findings.  The chest x-ray 
revealed prominent left hilum compatible with sarcoidosis.  
The electrocardiogram revealed minimal voltage criteria for 
left ventricular hypertrophy.  The diagnosis was history of 
pulmonary sarcoidosis, asymptomatic.  

VA outpatient treatment record dated December 1999 revealed 
that the veteran complained of a lot of problems with the 
sacardosis, which restricted his breathing.  VA medical 
records show that the veteran was hospitalized in January 
2000 for psychiatric disorders but not for the service 
connected sarcoidosis.  In June 2000 the veteran had lost 
five pounds within the last three months.  On examination his 
lungs were clear to percussion and auscultation.  The 
impressions included sarcoidosis by history.  In July 2000 
the impression was sarcoidosis, no active pulmonary 
involvement.  On examination lungs were clear to 
auscultation.  Sarcoidosis in the eyes was currently quiet.  
On September 5, 2000, the assessment was shortness of 
breadth.  The veteran may have had exacerbation of 
sarcoidosis vs possible hyperreactive airway.  The veteran 
was started on 60 mg of Prednisone.  

Although, the veteran's claim for an increased evaluation was 
received on April 26, 1999 the medical evidence above shows 
that the veteran was not started on Prednisone until 
September 5, 2000, the effective date of the increase to 60 
percent.  The medical evidence above does not show that 
veteran's service connected sarcoidosis was manifested by 
pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control prior to September 
5, 2000, the effective date of the increase to 60 percent.  
Prednisone was not prescribed for control of the service-
connected sarcoidosis until September 5, 2000.  In light of 
the evidence reflecting that the veteran's sarcoidosis was 
asymptomatic prior to September 5, 2000, a preponderance of 
the evidence is against a finding that the veteran was 
entitled to a 60 percent evaluation for the service-connected 
sarcoidosis prior to September 5, 2000.  

II.  Effective Date Earlier Than September 5, 2000, For The 
Award Of TDIU  

The veteran is service connected for major depression with 
psychotic features, rated as 30 percent disabling and 
pulmonary sarcoidosis with a history of uveitis rated as 60 
percent disabling.  The veteran's claim for an increased 
evaluation for the service-connected sarcoidosis was received 
on April 26, 1999.  In January 2002 the rating for 
sarcoidosis was increased to 60 percent effective September 
5, 2000.  The veteran's claim for a total rating based on 
individual unemployability due to service-connected 
disability was received on March 5, 2001.  The January 2002 
rating decision also granted a total rating based on 
individual unemployability due to service-connected 
disability effective September 5, 2000.  

The focus of the Board's review at this time is whether it is 
factually ascertainable that the veteran experienced an 
increase in his service-connected disabilities between March 
5, 2000, and September 5, 2000.  Therefore, in order to be 
assigned an effective date prior to September 5, 2000, for 
TDIU it must be factually ascertainable that the veteran's 
service-connected disabilities underwent an increase between 
March 5, 2000, and September 5, 2000.  

Service connection for major depression with psychotic 
features was granted in the January 2002 rating decision and 
a 30 percent evaluation was assigned effective March 13, 
2000.  The veteran's claim of entitlement to service 
connection for major depression was received on March 13, 
2000.  

Major depressive disorder is rated under Diagnostic Code 
9434.  A 50 percent rating is warrant for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130.  

VA outpatient treatment records show that the veteran was 
seen on March 11, 2000, for access to the clinic.  He did not 
mention a psychiatric disorder.  On March 13, 2000, the 
veteran was seen in the mental health clinic for intake.  He 
reported not sleeping well and said that stopped his 
medication because it made him feel funny.  

On June 5, 2000, the veteran's thoughts were intact.  The 
impressions included major depressive episode with psychotic 
features, by history, in partial remission.  On June 15, 
2000, the veteran reported that his depression was getting 
worse.  He stated that he was stressed out over a lot of 
issues.  He felt very irritable.  

On August 21, 2000, the veteran's mood did not appear to be 
as depressed as he sounded.  There was much denial and little 
insight into his illness.  The impressions included major 
depressive episode with psychotic features.  On August 22, 
2000, the veteran was attentive, and his behavior appropriate 
during the group session.  He stayed mostly to himself.  On 
August 30, 2000, the veteran's mood seemed fairly level with 
no evidence of psychosis.  

The evidence does not show that the criteria for a rating in 
excess of 30 percent was warranted for the veteran's service 
connected major depression.  Flattened affect was not shown.  
On June 5, 2000, and on August 21, 2000, the veteran's affect 
was limited.  There was no impairment of short- and long-term 
memory or impaired judgment.  On June 5, 2000, the veteran's 
memory, concentration and judgment were grossly intact.  
There was no difficulty in establishing and maintaining 
effective work and social relationships.  On August 23, 2000, 
the veteran stated that he was feeling comfortable in the 
groups.  He seemed to be doing okay with the other veterans 
laughing and talking.  He was attentive during group 
activity.  On August 24, 2000, the veteran looked to be doing 
good with the other veterans.  On August 29, 2000, the 
veteran interacted with others without any problems.  There 
was no spatial disorientation or neglect of personal 
appearance and hygiene.  On June 5, 2000, the veteran was 
well groomed, alert and oriented to time, place, person and 
objects.  On August 21, 2000, he was alert and oriented to 
time, place, person and objects.  On August 30, 2000, the 
veteran was alert and oriented to time, place, person and 
objects.  There was no grossly inappropriate behavior.  On 
August 30, 2000, the veteran seemed to be doing okay with the 
other veterans.  He listened during group discussion.  On 
August 31, 2000, the veteran was appropriate during the group 
session and after the meeting interacted with other veterans 
without any problems.  

Persistent delusions or hallucinations were not shown.  On 
March 13, 2000, the veteran reported hearing voices.  But on 
June 5, 2000, there were no delusions or hallucinations.  On 
June 15, 2000, the veteran indicated that he had been hearing 
voices that tell him that he should kill himself.  But then 
again, on August 21, 2000, there were no current delusions or 
hallucinations.  Persistent danger of hurting self or others 
was not shown.  On June 5, 2000, the veteran was not suicidal 
or homicidal.  On August 21, 2000, the veteran was not 
suicidal or homicidal.  On August 30, 2000, he was not 
suicidal.  The evidence does not show that the veteran's 
psychiatric disorder met the criteria for a rating in excess 
of 30 percent prior to September 5, 2000.  

As indicated in section I of this decision the medical 
evidence of record did not show that veteran's service 
connected sarcoidosis met the criteria for a higher 
evaluation prior to September 5, 2000.  

Records from the Social Security Administration (SSA), dated 
April 24, 2000, show that the veteran was determined to be 
disabled as of December 7, 1997, due to his sarcoidosis and 
secondly due to his granulomatous uveitis.  However, pursuant 
to VA regulations total disability ratings for compensation 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

There is no competent medical evidence supporting a finding 
that it is factually ascertainable that an increase in the 
severity of the veteran's service-connected disabilities 
occurred prior to September 5, 2000.  Therefore, since an 
increase in the veteran's service connected disabilities did 
not occur and the veteran did not become unemployable due to 
service-connected disabilities prior to September 5, 2000, 
the general rule of 38 C.F.R. § 3.400 is for application and 
an effective date prior September 5, 2000, is not warranted.  
Harper at 126-27.  Accordingly, a preponderance of the 
evidence is against an earlier effective date than September 
5, 2000 for the award of TDIU.  

III.  Duty To Assist 

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of letter to the veteran from 
the RO dated in March 2001.  Specifically, in the March 2001 
RO letter the RO informed the appellant of the following: 1.) 
About the VCAA; 2.) VA's duty to notify the appellant about 
the claims; 3.) VA's duty to assist the appellant in 
obtaining evidence for the claims; 4.) What must the evidence 
show to establish entitlement; 5.) What evidence is already 
in the appellant's file; and 6.) What information or evidence 
was still needed from the appellant.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In October 1999, prior to the enactment of the 
VCAA, the RO continued the veteran's 30 percent evaluation 
for pulmonary sarcoidosis.  The veteran was not provided VCAA 
notice until March 2001.  The veteran's claim for entitlement 
to TDIU was granted in January 2002.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO has obtained the veteran's service medical 
records and post service VA medical records.  There is no 
indication that additional relevant records exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was afforded VA medical examinations 
in July 1999, August 1999, May 2001, and February 2003.  The 
reports of examinations are in the claims file.  Therefore, 
the Board concludes that no further assistance to the veteran 
is required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  


ORDER

Entitlement to a rating in excess of 30 percent prior to 
September 5, 2000, for the service-connected sarcoidosis is 
denied.  

Entitlement to an effective date earlier than September 5, 
2000, for the award of TDIU is denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



